DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Sweatman et al (WO 2013/169242).
McCabe discloses a method comprising the steps of locating a site having a geothermal resource that provides heated water at a temperature at least 140 degrees F; providing on the site a heat engine (comprising components 42, 64, and 66) and a generator 68 capable of producing electrical power when fed with heated water from the geothermal source (by heating a power fluid with the heated water to operate the generator, column 12, lines 36-42); providing devices 24 and 42 to move water from the geothermal resource to the heat engine.  Although McCabe does not disclose testing the temperature and flow rate of the geothermal resource, it would have been obvious to on having ordinary skill in the art at the time the invention was made that the geothermal resource would be tested to determine if it is adequate to carry out its intended functions.  McCabe also does not disclose providing on the site an enclosure containing a data processing module to process data as recited and transmitting the data as recited.  Sweatman teaches a system and methods for extracting heat from geothermal resources in which the system comprises temperature sensors that measure the temperature of the geothermal resource (water for example) and transmitting the temperature data to a computation device 122 to determine if the temperature of the geothermal resource is adequate to carry out the intended functions of the system [0043].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of McCabe by providing a data processing module to determine the geothermal resource is adequate to help produce electricity as taught by Sweatman et al.  Regarding claim 2, Sweatman et al. teaches the data being transmitted to and from the processing facility over a data transmission system [40-43].  Regarding claim 3, McCabe discloses the heat engine comprising an inlet (from 38, see Fig. 1) connected to heated water from the geothermal resource 18 and an output drive mechanism from device 64 to flow path 62 operably connected to the electrical generator 68.  McCabe also discloses diverting some of the generated electricity to other devices such as a motor 36 (column 7, lines 30-35), so it would have been obvious to one having ordinary skill in the art at the time the invention was made that a portion of the generated electricity could also be diverted to other devices such as the data processing module of Sweatman et al.  The efficiency as recited would have involved a mere design choice involving the desired or acceptable efficiency of the system.  
4.	Claims 4-6, 8, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Sweatman et al (WO 2013/169242).
McCabe discloses a method comprising the steps of locating a site having a geothermal resource that provides heated water at a temperature at least 140 degrees F; providing on the site a heat engine (comprising components 42, 64, and 66) in communication with water from the geothermal resource and operably connected to a generator 68 capable of producing electrical power when fed with heated water from the geothermal source (by heating a power fluid with the heated water to operate the generator, column 12, lines 36-42); providing devices 24 and 42 to move water from the geothermal resource to the heat engine; providing a water moving device 24; wherein the heat engine further comprises a first inlet in communication with water from the geothermal resource and a second inlet in communication with a fluid cooling system including cooling tower 98, the heat engine further containing a drive mechanism 70 that is motivated as heat is transferred from the heated water to a working fluid (power fluid 86) within the heat engine, wherein heat is removed from the working fluid and transferred to the cooling system, the drive mechanism is operably connected to the generator (the power fluid flows from 70 to the generator 68.  Sweatman et al. teaches a system for extracting heat from a geothermal resource, the system comprising an electronic signals processing facility comprising an enclosure structure on a site having geothermal resources, the enclosure structure containing at least one data processing module 118 comprising at least one computing device running software configured to receive connections and requests over a network.  The data processing module further comprising at least one server 122 connected to a network and running software configured to receive requests from other network computing devices since the system comprises multiple network computing devices (modules 118); the data processing module further comprise at least one processor, memory, input/output connections to a network to receive instructions from server 122 [0045] and other electronic components (temperature sensor for example).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of McCabe by providing an electronic signals processing facility comprising at least one data processing module and a server as taught by Sweatman et al. to carry out the methods of generating electricity using geothermal energy.  Also, since McCabe also discloses using the electricity generated by his system to power other devices such as a motor 36 it would have been obvious to one having ordinary skill in the art that the generated electricity could be used to power other devices such as the data processing module.  Regarding claim 5, McCabe discloses the heat engine and the generator are a unitary structure since they are all connected together (see Fig. 1).  Regarding claim 6, the efficiency would have a matter of design choice depending on the desired or acceptable efficiency of the system.  Regarding claim 8, McCabe discloses a first heat exchanger 42 as recited and a second heat exchanger 72 that transfers heat from the working fluid.  The use of cooling water in the heat exchanger 72 would have been a matter of design choice.  Regarding claims 11 and 12, the enclosure structure being permanent or portable would have been a matter of design choice.  Claim 13 would have involved testing the site to ensure the sizes are adequate to produce the required flow rates of the heated water from the geothermal resource and the output capacity as required.  Claim 16 would have involved design choice since the DPM of the prior art already carries out the method of claim 8.  Regarding claim 17, the device and method of McCabe generates its own power to operate the electronic signal processing facility.  
Regarding claims 18 and 20, since the heat engine is cooled by the cooling tower 98, the use of chilled water in the cooling tower would have been a matter of design choice in cooling the heat engine.  The cooling system of McCabe rejects heat into the atmosphere as recited in claim 19.
5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McCabe in view of Sweatman et al. as applied to claim 8 above, and further in view of Pflanz.
Pflanz teaches a geothermal power plant comprising an electrical energy storage system.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method and system of McCabe and Sweatman et al. by providing an electrical storage system as taught by Pflanz to store and release electrical energy.
Allowable Subject Matter
6.	Claims 7, 9, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763